     Case 6:20-cv-00773-MC          Document 10       Filed 05/12/20     Page 1 of 2




James L. Buchal, OSB No. 921618
MURPHY & BUCHAL LLP
3425 SE Yamhill Street, Suite 100
Portland, OR 97214
Tel: 503-227-1011
Fax: 503-573-1939
E-mail: jbuchal@mbllp.com
Attorneys for Plaintiffs



                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON

                                    EUGENE DIVISION


OPEN OUR OREGON, DA CIELO LLC,                 No.
THE MOUNT HOOD MIXER SHOP,
INC., UNDER THE SKIN TATTOO                    DECLARATION OF ALAN
LLC, BRYANT LLC, KUEBLER'S
FURNITURE, INC., KATHY SALDANA,                KUEBLER
as an individual; MICHELE
KARPONTINIS, as an individual; and
DAVID PARSON, as an individual,

                      Plaintiffs,

                      v.

KATE BROWN, in her official capacity as
the Governor of the State of Oregon,
LILLIAN SHIRLEY, in her official
capacity as Public Health Director of the
State of Oregon,

                      Defendants.



Alan Kuebler declares:

       1.      My family and I own Kuebler's Furniture, Inc., a corporation which

operated the Kuebler's Furniture store in Salem until it was closed by order of the

Governor. I make this Declaration in support of plaintiffs' motion for injunctive relief




Page 1: DECLARATION OF ALAN KUEBLER
     Case 6:20-cv-00773-MC             Document 10       Filed 05/12/20      Page 2 of 2




against the Governor's Executive Orders restricting Oregon business on account of the

COVID-19 disease.

          2.     The Governor's Order shut us down on or about March 23, 2020; we had

been operating in Salem since 1995. The closing of the store has been devastating,

immediately bringing all revenues to a stop. We had eleven employees, all of whom are

now laid off.

          3.     There was no advance notice of the shutdown and no opportunity to

appeal.

          4.     With prompt injunctive relief, we would get the business started again.

          I certify under penalty of perjury that the foregoing is true and correct.

          Executed on May 11, 2020.



                                                 /s/ Alan Kuebler



          I hereby attest that I have on file all holographic signatures corresponding to any

signatures indicated by a conformed signature (/s/) within this e-filed document.

                                                 /s/ James L. Buchal




Page 2: DECLARATION OF ALAN KUEBLER
